Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of April 28, 2016,
between Lime Energy Co., a Delaware corporation (the “Company”) and Bruce D.
Torkelson (the “Executive”).

 

WHEREAS, the Company and the Executive knowingly and voluntarily desire to enter
into an employment relationship on and subject to the terms and conditions set
forth below.

 

NOW, THEREFORE, in consideration of the covenants and other terms and conditions
set forth below, the Company and the Executive hereby agree and contract as
follows:

 

1.                                      Employment Duties

 

Conditioned on the Executive successfully passing a background check and drug
testing to be performed by the Company (or its designee), the Company agrees to
employ the Executive as the Chief Financial Officer (“CFO”), and the Executive
hereby accepts such employment on and subject to the terms set forth in this
Agreement. The Executive will report to and be subject to the authority and
direction of the Chief Executive Officer of the Company (“CEO”).

 

The Executive agrees to use his best and full-time efforts to perform his duties
as CFO, and perform such other services and responsibilities for the Company or
its Affiliates (as defined below) as the Company may from time to time request.
Without limiting the generality of the foregoing, the Executive will ordinarily
devote not less than five (5) days per week to the Company’s business (except
for vacations and regular business holidays observed by the Company) on a
full-time basis, during normal business hours Monday through Friday.

 

2.                                      Period of Employment

 

The Executive’s employment pursuant to this Agreement shall commence on May 2,
2016 (the “Commencement Date”) and shall continue until May 1, 2018 (the
“Initial Employment Period”), unless earlier terminated pursuant to Section 4 of
this Agreement; provided, however, that the Executive shall not assume the CFO
responsibilities until May 16, 2016 or such earlier date as the Company may
select. Notwithstanding the foregoing sentence, the Executive’s employment shall
automatically renew for successive one-year periods (each, a “Renewal Period”)
at the end of the Initial Employment Period, and at the end of each Renewal
Period, unless notice of non-renewal is given by the Company on or before
November 2 of the year before the Initial Employment Period, or any Renewal
Period, as applicable, would end, or unless this Agreement is terminated
pursuant to Section 4 of this Agreement. The Initial Employment Period and any
Renewal Period, as such periods may be shortened as result of a termination
pursuant to Section 4 of this Agreement, shall be known as the “Period of
Employment.” In the event the Company provides the Executive with a timely
notice of non-renewal, the Executive shall continue his employment according to
the terms of this Agreement, until the end of the Initial Employment Period, or
the Renewal Period, as applicable, unless the parties hereto agree on a
different date or an earlier termination occurs pursuant to Section 4 of this
Agreement. Non-renewal of this Agreement by the Company shall be considered a
termination in accordance with Section 4(a) of this Agreement, and termination
shall take effect on the applicable date the employment ends, in accordance with
the immediately preceding sentence. The parties acknowledge and agree that
certain provisions of this Agreement shall continue in effect after the Period
of Employment, as set forth herein. The non-renewal of Executive’s employment
with the Company shall be at the will of the Company, and there shall be no
obligation on the part of the Company or the Executive to continue such
employment. Additionally, the

 

1

--------------------------------------------------------------------------------


 

Company retains the right to excuse the Executive from active employment
(including reporting to work and having access to Company materials and systems)
after providing notice of termination or notice of non-renewal.

 

3.                                      Compensation and Benefits

 

(a)                                 Salary

 

During the Period of Employment, the Company will pay the Executive a salary
(the “Base Salary”) in periodic installments, timed in accordance with the
Company’s deliveries of salary payments to other exempt employees. The Base
Salary will be subject to all payroll deductions and other deductions as may be
required to be made pursuant to law, governmental order, or by agreement with,
or consent of, the Executive. Beginning on the Commencement Date, the salary
installments will be calculated based on a gross annualized rate of Two Hundred
Thirty Thousand Dollars ($230,000). During the Period of Employment, the Company
will endeavor, but will not be obligated, to review the Executive’s compensation
annually, and give consideration to whether any increase in the Base Salary is
warranted, in the Company’s sole and absolute discretion. Upon any change in
Base Salary, all references herein to Base Salary shall be to the changed
amount.

 

(b)                                 Relocation Benefit

 

The Executive will use his best efforts to relocate to the Newark, New Jersey
metropolitan area within five (5) months after the Commencement Date. Provided
that the Executive submits all applicable receipts and otherwise complies with
the Company’s reimbursement policies and practices (and subject to Section 21(e)
of this Agreement), within 30 days after the submission of such receipts, the
Company shall reimburse the Executive for reasonable relocation-related expenses
that the Executive incurs, up to a maximum total amount of $50,000 (the
“Relocation Benefit”). The specific expenses for which the Executive shall be
permitted to use the Relocation Benefit are set forth in Appendix A of the
Executive’s offer letter. Notwithstanding the foregoing, if, within 12 months
after (i) the Company pays the Relocation Benefit, or (ii) if the Relocation
Benefit is paid in two or more installments, the date it pays the last
installment thereof, the Executive voluntarily resigns his employment with the
Company for any reason or his employment with the Company is terminated by the
Company for Due Cause (as defined below), then the Executive shall, within 30
days after his separation, repay to the Company a prorated (based on the
percentage of the 12-month period that the Executive is not employed by the
Company) portion of the Relocation Benefit.

 

(c)                                  Stock Option

 

Subject to necessary approvals from the Company’s Board of Directors, pursuant
to the 2008 Long-Term Incentive Plan, as amended (the “Plan”), Executive will be
granted an option to purchase 100,000 shares of common stock of the Company at a
per share exercise price equal to the closing price of a share on the date of
grant (the “Option”). One-third of the shares shall vest on each of May 2, 2017,
2018, and 2019, provided that Executive is employed pursuant to this Agreement
on the applicable vesting date. The terms of the Plan and a separate option
agreement shall govern Executive’s rights with respect to the Option.

 

(d)                                 Annual Bonus

 

The Executive shall be eligible to participate in the performance bonus plan
generally made available to other senior executives of the Company, with an
initial annual bonus target of between 0 to 50 percent of Base Salary. Payment
of an annual bonus shall be at the Company’s sole and absolute

 

2

--------------------------------------------------------------------------------


 

discretion and is generally based on the Executive’s performance in combination
with the Company’s performance.

 

(e)                                  Reimbursement of Business Expenses

 

Subject to Section 21(e) of this Agreement, the Company will reimburse the
Executive for reasonable business expenses the Executive actually incurs in the
performance of his duties for the Company during the Period of Employment,
consistent with the Company’s policies in effect from time to time with respect
to reimbursement of business expenses, and subject to the Executive’s prior
submissions of complete and truthful expense reports in a form acceptable to the
Company, with original invoices and proofs of payment attached.

 

(f)                                    Laptop and Cell Phone

 

During the Period of Employment, the Company shall provide the Executive with a
laptop computer for his business use and reimburse the Executive in an amount
not to exceed $125 per month for a mobile phone, personal digital assistant
and/or smartphone for business use. Such reimbursement is subject to the
Executive’s prior submissions of complete and truthful expense reports in a form
acceptable to the Company, with original invoices and proofs of payment
attached. Such reimbursement is also subject to Section 21(e) of this Agreement.

 

(g)                                 Holidays

 

During the Period of Employment, the Executive will be entitled to take paid
holidays as provided by the Company from time to time to all of its employees,
which holidays may change from time to time in the Company’s sole and absolute
discretion. As of the date of this Agreement, the Company observes the following
holidays:  New Year’s Day, Martin Luther King Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, the day after Thanksgiving Day, Christmas Eve,
and Christmas Day.

 

(h)                                 Paid Time Off

 

The Executive will initially be entitled to twenty (20) days of paid time off
per Company fiscal year. Paid time off will accrue at a rate of 3.08 hours per
week, beginning on the Commencement Date. Thereafter, the number of days of paid
time off per fiscal year, and the accrual rate of hours per month, may change in
the Company’s sole and absolute discretion. Except in cases of emergency, the
Executive will obtain the written approval of the CEO as early as possible and
at least thirty (30) days before scheduling any paid time off in excess of five
(5) consecutive calendar days.

 

The Executive’s accrual and carry forward of paid time off shall be in
accordance with Company policy. Upon the Executive’s termination, all accrued,
unused hours of paid time off will be payable at the next regularly scheduled
payroll date (except for any paid time off that has been forfeited previously
for lack of use within a particular fiscal year), pursuant to Company policy.

 

(i)                                    Other Benefits

 

Beginning up to 90 days after the Commencement Date, depending on the benefit,
the Executive will be entitled to participate in whatever benefit plans and
programs the Company offers to executive-level employees, subject to the terms
of such plans and programs. Currently, the Company offers medical (employee and
Company shared cost), dental (employee and Company shared cost), short-term
disability (Company paid), long-term disability (Company paid), life insurance
at one times salary (Company paid),

 

3

--------------------------------------------------------------------------------


 

Flexible Spending Account (employee paid), and 401(k) (Company discretionary
match). The Company reserves the right to cancel or change any and all benefit
plans and programs at any time, in the Company’s sole and absolute discretion,
without providing any substitute benefits or compensation to the Executive
whatsoever. Additionally, during the Period of Employment, Executive shall be
eligible to participate in a supplemental life insurance plan that offers a
death benefit of $1 million.

 

4.                                      Termination

 

(a)                                 Termination by the Company for Due Cause

 

In this Agreement, “Due Cause” means any of the following:

 

(i)

a material or continued breach by the Executive of this Agreement, if such
breach is not remedied, if curable, within ten (10) calendar days following his
receipt of written notice thereof from the Company, or, if the breach cannot be
remedied within ten (10) days, within such longer time (not to exceed forty-five
(45) days) as the Company, in its sole and absolute discretion, may deem to be
reasonably necessary for the Executive to remedy the breach if the Company, in
its sole and absolute discretion, determines that the breach is curable and the
Executive has promptly commenced and is diligently and continuously pursuing his
best efforts to remedy the breach as quickly as possible;

 

 

(ii)

conviction, or plea of guilty or nolo contendere, or commission by the Executive
of a felony or any other crime that has, or is likely to have, a materially
adverse impact upon the Company or its Affiliates, their reputation, or their
relationship with their employees, suppliers, or customers;

 

 

(iii)

action or inaction by the Executive (other than action or inaction taken with
the approval of the CEO) which results in a material injury to the business,
property, or reputation of the Company and/or any of its Affiliates;

 

 

(iv)

refusal to perform or substantial neglect by the Executive of the duties
assigned to the Executive pursuant to Section 1 of this Agreement if such
refusal or neglect is not remedied (if curable) within ten (10) calendar days
following written notice thereof from the Company;

 

 

(v)

the commission by the Executive of any act constituting embezzlement, fraud,
misappropriation, willful misconduct, or breach of fiduciary duty or duty of
loyalty owed to the Company;

 

 

(vi)

the Company determines that the Executive has made any material
misrepresentation of his education or prior work experience;

 

 

(vii)

material violation by the Executive of the Company’s employment policies,
including all policies set forth in the Company’s Employee Handbook and all drug
and alcohol and anti-discrimination and anti-retaliation policies; or

 

4

--------------------------------------------------------------------------------


 

(viii)

commission by the Executive of an act of moral turpitude.

 

In this Agreement, “Affiliates” means and includes:  The Company and all of the
Company’s affiliate and subsidiary companies (present and future); and all their
respective officers, directors, and shareholders; and each of them.

 

The Company may terminate the Period of Employment for Due Cause at any time by
delivering written notice of the termination to the Executive. Upon the
Executive’s separation from employment for Due Cause or as a result of the
non-renewal of the Initial Employment Period or the Renewal Period, as
applicable, the Company shall have no further obligations to the Executive other
than the payment of the Accrued Obligations (as defined below). Such payment
shall be made in accordance with the Company’s normal payroll schedules.

 

In this Agreement, “Accrued Obligations” means (a) any Base Salary earned
through the date of termination (or death) and any bonus earned relating to the
fiscal year prior to the fiscal year in which such termination (or death)
occurs, each to the extent not yet paid, (b) reimbursement for any previously
unreimbursed expenses incurred by the Executive pursuant to this Agreement, and
(c) such retirement, incentive and other payments and benefits earned and vested
(if applicable) by the Executive as of the date of his termination (or death)
under any equity, insurance or employee benefit plan of the Company in which the
Executive participates, all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans.

 

(b)                                 Termination Due to Death or Disability

 

The Period of Employment will automatically terminate in the event of the
Executive’s death or upon 30 days’ written notice in the event of the Disability
(as defined below) of the Executive. Upon such termination, the Company shall
have no further obligations to the Executive, or his estate or beneficiaries,
other than the payment of the Accrued Obligations. Such payment shall be made in
accordance with the Company’s normal payroll schedules.

 

In the event the Executive becomes physically or mentally disabled so as to
become materially unable, with or without a reasonable accommodation, for a
period of more than 120 consecutive days or for more than 150 days in the
aggregate during any 12-month period, to perform the Executive’s duties
hereunder on substantially a full-time basis, or over such longer period as may
be required by applicable law, the Executive will be deemed to have a
“Disability” for purposes of this Agreement.

 

(c)                                  Termination by the Company for Any Reason
Other Than Due Cause, Disability or Death

 

The Company may terminate the Period of Employment at any time prior to the end
of the Initial Employment Period or any Renewal Period (as applicable), for any
reason other than Due Cause, Disability or death, by delivery of written notice
of the termination to the Executive. If the effective date of any such
termination is after December 31, 2016, the Company shall pay as severance
compensation to Executive (i) six (6) months of his Base Salary at his then
annual salary compensation rate, plus (ii) any Accrued Obligations. If the
termination is effective prior to January 1, 2017, the Company will have no
further obligations to the Executive other than payment of the Accrued
Obligations. Any such payments shall be made in accordance with the Company’s
normal payroll schedules. As a condition precedent to Executive’s right to
receive any severance compensation hereunder, Executive shall upon termination
of his employment, (i) return all Company property in Executive’s possession,
(ii) enter into a release agreement reasonably acceptable to the Company that
releases all claims which may be legally released by Executive against the
Company and its Affiliates, including all claims in connection with or arising
out

 

5

--------------------------------------------------------------------------------


 

of his employment by the Company and (iii) comply in all material respects with
the post-separation obligations contained herein, including in Sections 5, 6, 7,
8, 9 and 10 below. Provided Executive satisfies the foregoing requirements, the
Company shall begin paying the severance compensation to him during the 60-day
period following the termination of his employment; provided that if such 60-day
period spans two of Executive’s tax years, the Company shall begin paying the
severance compensation to him in the second tax year.

 

(d)                                 Termination by the Executive for Convenience

 

The Executive may terminate the Period of Employment for his convenience at any
time upon 30 days’ notice by delivering a written notice of termination to the
Company. Upon such a termination, the Company shall have no further obligations
to the Executive, other than the payment of the Accrued Obligations. Such
payment shall be made in accordance with the Company’s normal payroll schedules.

 

(e)                                  Resignation Effective Upon Termination

 

Upon any termination of the Period of Employment, regardless of the reason
therefor, and whether caused by the Company or the Executive, the Executive will
be deemed to have resigned as an employee of the Company and from any and all
other positions that the Executive then holds with the Company and any
Affiliates.

 

(f)                                    Return of All Company Property Upon
Termination

 

Upon the termination of the Period of Employment, regardless of the cause or
reason therefor, or at such earlier time as the Company may request, the
Executive will immediately deliver to the Company all property provided to him
for the Executive’s use in relation to his employment, including but not limited
to all Confidential Information provided to him by the Company, and will
immediately deliver a detailed written accounting for any and all property of
the Company that was lost, stolen, or destroyed while in the Executive’s
possession, care, custody, or control.

 

5.                                      Inventions.

 

(a)                                 “Inventions”

 

In this Agreement, the term “Inventions” means and includes:  all ideas,
inventions, patents, copyrights, copyright designs, trade secrets, trademarks,
processes, discoveries, enhancements, software, computer source code,
catalogues, prints, business applications, plans, writings, works, and other
developments or improvements and all other intellectual property and proprietary
rights and any derivative work(s) based thereon that are made, conceived, or
completed by the Executive, alone or with others, during the Period of
Employment, whether or not during normal working hours.

 

(b)                                 Prior Inventions

 

The Executive has identified on Exhibit A attached hereto all Inventions
applicable to the business of the Company or relating in any way to the
Company’s business or demonstrably anticipated research and development or
business, which were conceived, reduced to practice, created, derived, developed
or made by the Executive prior to the Executive’s employment with the Company
(collectively, the “Prior Inventions”), and the Executive represents and
warrants that such list is complete. The Executive further represents and
warrants that the Executive has no rights in any Inventions other than those
Prior Inventions specified in Exhibit A. If there is no such list on Exhibit A,
the Executive represents and warrants that the Executive has neither conceived,
reduced to practice, created, derived,

 

6

--------------------------------------------------------------------------------


 

developed nor made any such Prior Inventions at the time of signing this
Agreement. Such Prior Inventions are and shall remain the sole and exclusive
property of the Executive, and the Executive will not incorporate or use or
permit the Company to incorporate any aspect of a Prior Invention as part of his
work for the Company unless the Executive discloses such intended use to the
Company prior to such use or incorporation and the Company specifically consents
to such use or incorporation in writing. Should the Executive fail to obtain
such prior written consent of the Company as required in this Section, the
Executive will be deemed to have granted the Company a perpetual, royalty-free,
transferable, worldwide license to utilize the Prior Invention(s), with rights
to sublicense through multiple tiers of sublicenses.

 

(c)                                  Reporting of New Inventions

 

During the Period of Employment, and at the end of the Period of Employment, the
Executive will promptly and periodically report in writing to the Company any
and all Inventions that were developed and/or were under development by the
Executive during the Period of Employment, whether solely or working jointly
with others, whether or not during normal working hours.

 

(d)                                 Ownership of New Inventions

 

The Executive agrees that all Inventions:

 

(1)                                 that are developed using the Company’s
equipment, supplies, facilities, or trade secret information; or

 

(2)                                 that relate to the Company’s business or
actual or demonstrably anticipated research or development; or

 

(3)                                 that result from any work performed by the
Executive for the Company

 

will be the sole and exclusive property of the Company.

 

(e)                                  Assistance Regarding Inventions

 

At the request of the Company, the Executive will do all things deemed by the
Company to be necessary to perfect the Company’s title to the existing
Inventions and the new Inventions that are the Company’s property, including by
assisting in obtaining for the Company such title, patents, copyrights or other
protection as may be provided under law and desired by the Company, and further
including but not limited to executing and delivering any and all relevant
applications, assignments, and other instruments. This covenant shall survive
the termination of the Period of Employment, provided that the Company, after
the termination, will continue to reimburse the Executive for all reasonable
expenses that the Executive incurs in performing his continuing obligations
under this subsection.

 

To the extent any of the rights, title and interest in and to Company Inventions
cannot be assigned by the Executive to the Company, the Executive hereby grants
to the Company an exclusive, royalty-free, transferable, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicenses) to
utilize and practice such non-assignable rights, title and interest. To the
extent any of the rights, title and interest in and to Company Inventions can be
neither assigned nor licensed by the Executive to the Company, the Executive
hereby irrevocably waives and agrees never to assert such non-assignable and
non-licensable rights, title and interest against the Company or any of the
Company’s successors in interest to such non-assignable and non-licensable
rights. The Executive grants to the Company or the Company’s designees a
royalty-free, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicenses) to utilize and practice all applicable patent,
copyright,

 

7

--------------------------------------------------------------------------------


 

moral right, mask work, trade secret and other intellectual property rights
relating to any Prior Inventions which the Executive incorporates, or permits to
be incorporated, in any Company Inventions. Notwithstanding the foregoing, the
Executive agrees that the Executive will not incorporate, or permit to be
incorporated, any Prior Inventions in any Company Inventions without the
Company’s prior written consent.

 

(f)                                    Future Inventions

 

The Executive recognizes that Inventions or Trade Secrets relating to the
Executive’s activities while working for the Company and conceived, reduced to
practice, created, derived, developed, or made by the Executive, alone or with
others, within twelve (12) months after termination of the Executive’s
employment may have been conceived, reduced to practice, created, derived,
developed or made, as applicable, in significant part while employed by the
Company. Accordingly, the Executive agrees that such Inventions and Trade
Secrets shall be presumed to have been conceived, reduced to practice, created,
derived, developed, or made, as applicable, during the Executive’s employment
with the Company and are to be promptly assigned to the Company unless and until
the Executive has established the contrary by written evidence satisfying the
clear and convincing standard of proof.

 

6.                                      Trade Secrets and Confidential
Information

 

(a)                                 “Trade Secrets”

 

In this Agreement, “Trade Secrets” means and includes business or technical
information in the possession of the Company and/or any of its Affiliates,
including but not limited to a formula, pattern, program, device, compilation of
information, method, technique, or process, that:

 

(1)                                 derives independent actual or potential
commercial value from not being generally known by persons who can obtain
economic value from its disclosure or use; and

 

(2)                                 that is subject to reasonable efforts under
the circumstances to maintain its secrecy.

 

(b)                                 “Confidential Information”

 

In this Agreement, “Confidential Information” means:

 

(1)                                 all Trade Secrets; and

 

(2)                                 all other business or technical information
in the possession of the Company and/or any of its Affiliates that is not
generally known outside of the Company and its Affiliates that relates to the
business of the Company and any of its Affiliates;

 

and includes, without limitation:  lists and information about customers and/or
prospective customers (including names, addresses, attributes, requirements,
special needs, and other data about customers and prospective customers); lists
and information about contractors or subcontractors and/or prospective
contractors or subcontractors (including names, addresses, attributes,
requirements, special needs, and other data about contractors or subcontractors
and prospective contractors or subcontractors); lists and information about
vendors and/or prospective vendors (including names, addresses, attributes,
requirements, special needs, and other data about vendors and prospective
vendors); lists and information

 

8

--------------------------------------------------------------------------------


 

about competitors and potential competitors (including names, addresses,
attributes, requirements, special needs, and other data about competitors and
potential competitors); historical information about past bids, prices, costs,
goods, products, performance, projects and contracts; lists and information
about upcoming bids and proposals; lists and information about uncompleted
contracts; work schedules; information about business plans and business
strategies; unreleased advertising materials; market research and analyses;
personnel and hiring information; salary and wage information; bonus
information; employment agreements; lists and information about pending and
contemplated projects, customer contracts, subcontracts, purchase orders, vendor
agreements, joint ventures, and teaming agreements; agreement terms and
conditions; cost-to-complete information; completion dates; claims; past
litigation; pending litigation; threatened litigation; credit information;
financial statements; accounting information; sales projections; licensing
agreements and information; pricing information; information about the
employees, equipment, properties, and capabilities of the Company and/or its
Affiliates; information about research, development, and designs; data, designs,
compilations of information, apparatus, computer programs and/or software
programing code, programing methods, database information, passwords and user
IDs, information about policies and procedures, manufacturing and sales
know-how, and any other business information or technical information that has
or may have value to the Company and/or any Affiliate, whether or not such
information constitutes Trade Secrets.

 

(c)                                  Protection of Trade Secrets and Other
Confidential Information

 

The Executive recognizes and acknowledges that, by virtue of, and in the course
of his employment with the Company, the Company and/or Affiliates will reveal
Trade Secrets and other Confidential Information to the Executive, and the
Executive will also help discover, develop, generate, and contribute to the
Trade Secrets and other Confidential Information.

 

The Executive agrees that, during the Period of Employment, he will use his best
efforts to maintain the confidentiality of the Confidential Information,
including without limitation by:

 

(1)                                 storing Confidential Information in secure
locations only;

 

(2)                                 not making unnecessary copies or
transmittals of Confidential Information;

 

(3)                                 utilizing “firewalls,” “anti-spyware,” and
passwords for all computer systems and electronic files that contain
Confidential Information;

 

(4)                                 complying with any and all Company policies
and procedures for the protection of Confidential Information;

 

(5)                                 promptly reporting to the Company all
inadvertent and/or unauthorized disclosures and misappropriations of any
Confidential Information, whether known, suspected, or threatened; and

 

(6)                                 promptly reporting to the Company all known
and suspected deficiencies in, and opportunities for improvement of, the
policies and procedures of the Company and its Affiliates for the protection of
Confidential Information.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Return of Trade Secrets and Other
Confidential Information

 

The Executive agrees that all Trade Secrets and other Confidential Information,
in whatever forms they exist or were created, whether in the Executive’s memory,
or in physical or electronic or computerized form, are and will be the sole and
exclusive property of the Company.

 

The Executive agrees that upon the termination of the Period of Employment, or
at any earlier time(s) that the Company may request, the Executive will
immediately return to the Company any and all documents, correspondence, notes,
agreements, memoranda, computer files, computer disks, drives and tapes,
electronically stored information, and other media and other things in the
Executive’s possession, custody, or control that contain or reflect Confidential
Information, keeping no copies or extracts of any Confidential Information.

 

(e)                                  Copying, Use and Disclosure of Trade
Secrets and Other Confidential Information

 

The Executive agrees that, during the Period of Employment, he will not copy,
use, or disclose any Trade Secrets or other Confidential Information, whether
directly or indirectly, except to the extent that:

 

(1)                                 the copying, use or disclosure is for the
benefit of the Company or one of its Affiliates;

 

(2)                                 the Executive has no reason to believe or
suspect that the copying, use, or disclosure will result in or contribute to a
loss of secrecy of any of the Trade Secrets or other Confidential Information;
and

 

(3)                                 the copying, use, or disclosure is necessary
for the Executive to perform his duties as an employee of the Company.

 

The Executive agrees that, at all times after the termination of the Period of
Employment, he will not copy, use, or disclose any Trade Secrets or other
Confidential Information of the Company and/or any of its Affiliates, except
under subpoena or other compulsion of law.

 

Before making any disclosure of any Trade Secrets or other Confidential
Information under a subpoena or other compulsion of law, the Executive will
first inform the Company of the subpoena or other compulsion of law, and the
Executive will cooperate with the Company in deciding the substance and manner
of the disclosure, provided that the Company will indemnify the Executive for
reasonable costs and expenses incurred with respect to the substance and manner
of any disclosure that is made in cooperation with the Company.

 

7.                                      Non-Solicitation of Protected Customers

 

In this Agreement, “Protected Customers” means and includes all of the customers
and prospective customers of the Company that the Executive, in the course of
his employment, has any material contact with, or acquires any information
about, at any time during the last twenty-four (24) months of the Period of
Employment.

 

The Executive agrees that during the Period of Employment and, if the
Executive’s employment is terminated for any reason other than under Section
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not solicit any of the Protected Customers, whether directly or

 

10

--------------------------------------------------------------------------------


 

indirectly, for the purpose of promoting or selling any goods or services within
the Business (as defined below). Nor shall the Executive assist another person
or entity to do so.

 

The Executive agrees that during the Period of Employment and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not perform any services for or accept any business from any of
the Protected Customers, even if not solicited by the Executive, that involves
goods or services within the Business.

 

8.                                      Non-Solicitation of Protected Employees

 

In this Agreement, “Protected Employees” means and includes all persons who at
the time of the Executive’s action are, or within the three months prior to the
Executive’s action were, employees of the Company and/or any of its Affiliates.

 

The Executive agrees that during the Period of Employment and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not directly or indirectly (a) solicit, or assist another person
or entity to solicit, any Protected Employees for employment or other
work-related engagement (e.g., as an independent contractor or consultant),
other than on behalf of the Company or its Affiliates, or (b) encourage, or
assist another person or entity to encourage, any Protected Employee to end his
or her employment relationship with the Company.

 

9.                                      Non-Solicitation of Protected
Contractors

 

In this Agreement, “Protected Contractors” means and includes all persons and
companies who were contractors or subcontractors to or of the Company or any of
its Affiliates at any time(s) within the twenty-four (24) months prior to the
termination of the Period of Employment.

 

The Executive agrees that during the Period of Employment and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or 4(c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not directly or indirectly solicit or encourage, or assist
another person or entity to assist or encourage, any Protected Contractor to end
or materially reduce its, his or her business relationship with the Company.

 

10.                               Non-Competition

 

The Executive agrees that during the Period of Employment and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not, anywhere within the Restricted Area (as defined below),
compete with the Company, whether directly or indirectly, for (a) the sale of
energy efficiency program management and implementation services to utilities or
other end-use customers or (b) the sale of any goods or services that are the
same as, or that are competitive alternatives to, any other goods or services
that the Company marketed, developed or sold, or actively planned to market,
develop or sell at any time during the last twenty-four (24) months of the
Period of Employment (together, the “Business”).

 

The Executive agrees that throughout the Period of Employment and, if the
Executive’s employment is terminated for any reason other than under Sections
4(b) or (c), for the first three hundred sixty-five (365) days thereafter, the
Executive will not directly or indirectly provide any support or assistance to,
or provided any services to, any person or entity that is engaged or is planning
or preparing to engage, in any aspect of the Business, whether as an investor
(excluding passive investments

 

11

--------------------------------------------------------------------------------


 

representing less than two percent (2%) of the common stock of a publicly traded
company), lender, owner, officer, director, consultant, contractor, employee,
agent, salesperson or in any other capacity, whether part-time or full-time.

 

In this Agreement, the “Restricted Area” shall be:  (a) the Eastern United
States, (b) the rest of the United States and (c) such other areas in which the
Company or its Affiliates conducts business, or is actively planning to conduct
business as of the end of the Period of Employment.

 

11.                               Reasonableness of Restrictive Covenants

 

The Executive acknowledges and agrees that by virtue of his employment by the
Company, during the Period of Employment, and at the Company’s expense, the
Executive will be acquiring goodwill and relationships with, and acquiring
special knowledge about, the Company’s customers, employees, contractors and
subcontractors that the Executive would not otherwise acquire.

 

The Executive acknowledges and agrees that the Company’s goodwill and
relationships and special knowledge concerning its customers, employees,
contractors, and subcontractors are valuable, special and unique assets of the
Company that the Company has a legitimate interest in protecting.

 

The Executive acknowledges and agrees that the Company engages in business
throughout the Restricted Area, and that the geographic scope of the
post-employment restrictions in this Agreement are necessary to protect the
Company’s legitimate business interests and are reasonable in scope.

 

The Executive acknowledges and agrees that the Executive possesses skills and
experience qualifying him for employment in other fields, and that the
post-employment restrictions in this Agreement will not unduly impair his
ability to earn a living after his employment with the Company ends.

 

12.                               Remedies

 

The Executive acknowledges and agrees that a breach by the Executive of any of
the restrictive covenants set forth above in Sections 6, 7, 8, 9 and 10 is
likely to cause the Company irreparable harm, and that the legal remedy of money
damages will not be adequate to remedy the harm to the Company.

 

The Executive agrees that in the event the Executive breaches or threatens to
breach any of the restrictive covenants set forth above in Sections 6, 7, 8, 9,
and 10, then the Company will be entitled to the immediate issuance of
injunctive relief against the Executive to aid in the enforcement of this
Agreement and to protect against irreparable harm, without the necessity of
posting any bond, including ex-parte temporary restraining orders, and
preliminary and permanent injunctions.

 

In addition to such equitable relief, upon a breach of Sections 6, 7, 8, 9,
and/or 10, the Company shall be entitled to (a) monetary damages for any breach
in an amount deemed reasonable to cover all actual and consequential losses, (b)
all monies earned or received by the Executive as a result of said breach, and
(c) all reasonable costs and expenses of litigation that the Company incurs to
obtain injunctive relief and/or other enforcement of the restrictive covenants.
Additionally, in the event of a material breach of Sections 6, 7, 8, 9 and/or 10
at any time after his separation from employment, the Executive shall forfeit
his right to the payments and benefits provided in Section 4(c) (other than
Accrued Obligations), and he shall immediately return to the Company all
payments previously made to him (other than Accrued Obligations) under Section
4(c), without impacting the validity of the release agreement contemplated
therein.

 

12

--------------------------------------------------------------------------------


 

13.                               Prior Restrictive Covenant Agreements

 

The Company respects all valid employee post-separation restrictions, including
non-competition and other restrictive covenant agreements, and it strictly
prohibits its employees from disclosing or using the confidential information of
any third party, including that of a prior employer. The Executive’s employment
is therefore contingent on (a) the Executive’s delivery of and satisfactory
review by the Company of any restrictive covenant (including non-competition)
agreements applicable to the Executive and any other provisions to which the
Executive is subject that would in any way preclude the Executive from
performing any services for the Company or accepting such employment with the
Company, and (b) the Executive honoring such restrictions, including by not, at
any time, using or disclosing any third-party confidential information. In the
event the Executive believes that anyone at the Company or its Affiliates is
asking him to do something that would violate his obligations to a prior
employer, the Executive shall so advise the CEO immediately. By signing below,
the Executive represents that he accepts employment on the terms outlined in
this Agreement without any conflict with, or violation of, the terms of any
agreement by which the Executive is bound, and without using the confidential or
proprietary information of any third party, including any prior employer of the
Executive, which information the Executive is strictly prohibited from using
while employed by the Company or any Affiliate. The Executive also agrees that
he will not bring onto the Company’s premises or transfer onto the Company’s
technology systems any unpublished document or proprietary, confidential or
trade secret information belonging to any third party unless such third party
has consented to the disclosure of such information to, and its use by, the
Company. The Executive shall fully indemnify the Company, its Affiliates, their
predecessors and successors, and their respective current and former directors,
officers, agents, employees, investors, shareholders, administrators, and
assigns for all verdicts, judgments, settlements, and other losses (including
reasonable attorneys’ fees) incurred by any of them resulting from the
Executive’s alleged or actual breach of his common law or contractual
obligations to a third party, except as prohibited by law.

 

14.                               Post-Separation Assistance

 

After his separation from employment, regardless of the reason for such
separation and whether caused by the Executive or the Company, the Executive
shall, upon reasonable notice, furnish such information and assistance to the
Company as may reasonably be requested by the Company in connection with any
matter on which he worked while employed by the Company and any litigation in
which it or its Affiliates are, or may become, parties. The Company shall
reimburse the Executive for all reasonable expenses he incurs in providing such
assistance.

 

15.                               Governing Law

 

This Agreement and the relationship contemplated in this Agreement will be
governed by and construed under the internal laws of the State of New Jersey.

 

16.                               Jurisdiction and Venue

 

The exclusive venue for any arbitrations and civil action(s) between the
Executive and the Company that arise from or relate to this Agreement or the
employment relationship contemplated in this Agreement will be the State of New
Jersey. The Company and the Executive hereby submit and consent to the courts
located in New Jersey exercising personal jurisdiction over them. Furthermore,
the Company and the Executive waive their rights to challenge in another court
any judgment that is entered by any court located in New Jersey, or to assert
that any civil action instituted against either of them in New Jersey is in an
improper venue, or should be transferred to another forum for any reason
whatsoever.

 

13

--------------------------------------------------------------------------------


 

17.                               Waiver of Right to Jury Trial

 

The Executive and the Company waive any rights that they or either of them
otherwise has or may have to a trial by jury in any action between the Executive
and the Company that arises from or relates to this Agreement or the employment
relationship that is contemplated in this Agreement.

 

18.                               Severability

 

If any provision of this Agreement is found invalid or unenforceable for any
reason, in whole or in part, then such provision will be deemed modified,
restricted, or reformulated to the extent and in the manner necessary to render
the same valid and enforceable, or will be deemed stricken from this Agreement,
as the case may require, and this Agreement will be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified, restricted, or reformulated or as if such
provision had not been originally incorporated herein, as the case may be. The
parties further agree to seek a lawful substitute for any provision that is
found to be unlawful; provided that, if the parties are unable to agree upon a
lawful substitute, the parties desire and request that a court or other
authority called upon to decide the enforceability of this Agreement modify
those restrictions in this Agreement that, once modified, will result in an
agreement that is enforceable to the maximum extent permitted by the law in
existence at the time of the requested enforcement.

 

19.                               No Inadvertent Waivers or Informal
Modifications

 

The failure of the Company or the Executive to assert any of its rights under
this Agreement, and/or the delay or partial enforcement of any rights under this
Agreement, will not operate or be construed as a waiver of any breach of this
Agreement, except as such waiver may be expressly set forth in a writing signed
by the Company or the Executive.

 

The waiver by the Company or the Executive of any breach of any provision of
this Agreement will not be construed as a waiver of any subsequent breach(es).

 

This Agreement will not be amended, modified, supplemented, or replaced except
in a writing signed by the Company and the Executive that expressly refers to
this Agreement.

 

20.                               Notices

 

All notices, demands and other communications which may be or are required to be
given hereunder or with respect hereto will be given in writing, and delivered
by commercial overnight delivery service and will be deemed to have been given
or made when delivery is made or refused, addressed as follows:

 

If to the Company, to:

 

Lime Energy Co.

4 Gateway Center, 4th Floor

100 Mulberry Street

Newark, NJ  07102

Attention: Chief Executive Officer

 

or to such other address as the Company may from time to time designate to the
Executive in accordance with this Section.

 

14

--------------------------------------------------------------------------------


 

If to the Executive, to:

 

Bruce D. Torkelson

(the address on file with the Company’s Human Resources Department as the
Executive’s primary residence)

 

or to such address as the Executive may from time to time designate to the
Company in accordance with this Section.

 

No notice, request, demand, instruction, or other document to be given hereunder
to any party will be effective for any purpose unless delivered by commercial
overnight delivery service. Notices sent via commercial overnight delivery
service will be deemed to have been delivered as evidenced by the service’s
standard means of confirming the delivery. The address for the purposes of this
Section may be changed by giving written notice of such change in the manner
herein provided for giving notice.

 

21.                               Compliance with Section 409A

 

(a)                                 Any payments under this Agreement that may
be excluded from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), either as separation pay due to an involuntary separation from
service or as a short-term deferral, shall be excluded from Code Section 409A to
the maximum extent possible.

 

(b)                                 For purposes of Code Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment.

 

(c)                                  Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Code
Section 409A.

 

(d)                                 Notwithstanding any other provision of this
Agreement, if at the time of the Executive’s termination of employment, he is a
“specified employee,” determined in accordance with Code Section 409A, any
payments and benefits provided under this Agreement that constitute
“nonqualified deferred compensation” subject to Code Section 409A that are
provided to the Executive on account of his separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive’s termination date (“Specified Employee Payment Date”). The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and, thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive’s estate in a lump sum during the 30-day period following the
Executive’s death.

 

(e)                                  All reimbursements for costs and expenses
under this Agreement shall be paid in no event later than the end of the taxable
year following the taxable year in which Executive incurs such cost or expense.
With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

15

--------------------------------------------------------------------------------


 

(f)                                    This Agreement is intended to comply with
Code Section 409A (to the extent applicable) and the parties hereto agree to
interpret, apply and administer this Agreement to comply therewith, but without
resulting in any increase in the amounts owed hereunder by the Company.

 

(g)                                 In no event whatsoever shall the Company or
its affiliates or their respective officers, directors, employees or agents be
liable for any additional tax, interest or penalties that may be imposed on
Executive by Code Section 409A or for damages for failing to comply with Code
Section 409A.

 

22.                               Headings

 

The section and paragraph headings and captions used herein are intended solely
for convenience of reference and will not control or effect the interpretation,
meaning or construction of any provision of this Agreement.

 

23.                               Arbitration

 

At the Company’s or the Executive’s election, any controversy(ies), claim(s) or
dispute(s) between the Executive and the Company (and/or the Company’s
Affiliates) shall be resolved by binding arbitration conducted in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association, whether or not the controversy(ies), claim(s),
or dispute(s) arise from or relate to this Agreement or the relationship that is
contemplated in this Agreement. Judgment upon the arbitration award(s) may be
entered in any court having jurisdiction thereof. To the maximum extent allowed
by law, the arbitrator(s) will be authorized to issue subpoenas, compel
discovery, grant equitable relief, and award costs and expenses of the
arbitration (including reasonable attorney’s fees) for bad faith, stubborn
litigiousness, or unnecessary trouble and expense. This agreement to arbitrate
will survive the termination of the Period of Employment. Notwithstanding the
foregoing, this Section shall not apply, and the parties shall have no
obligation to arbitrate, any action (including any counterclaims) (a) in which
one or both parties assert claims under or pursuant to, or claim a breach of,
Sections 5, 6, 7, 8, 9 or 10 of this Agreement or (b) in which preliminary,
permanent or other injunctive relief is sought by either party.

 

24.                               Third-party Beneficiaries

 

This Agreement is intended solely for the benefit of the Executive, the Company,
and the Company’s Affiliates. This Agreement does not and will not be
misconstrued to give any other person any cause of action or other rights.

 

25.                               Assignments

 

This Agreement creates personal rights and obligations on the part of the
Executive, and the rights and obligations of the Executive under this Agreement
will not be assignable without the express prior written consent of the Company,
and the Company will have the authority to withhold its consent to any proposed
assignment, in its sole and absolute discretion. The Company will have the right
to assign its rights and obligations under this Agreement, in whole or in part,
without obtaining any additional consent from the Executive.

 

26.                               Complete and Final Agreement

 

This Agreement nullifies and supersedes any and all earlier agreements and
communications between the Executive and the Company, whether oral or written,
including written or oral offers of employment (except as incorporated herein).
This Agreement sets forth the complete and final agreement

 

16

--------------------------------------------------------------------------------


 

between the Executive and the Company with respect to the employment
relationship contemplated in this Agreement. Neither party is entering into this
Agreement in reliance upon any representation, promise or inducement by the
other party that is not set forth in writing in this Agreement.

 

27.                               Counterparts

 

This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. Facsimile and .pdf signatures are of the same force and effect
as originals.

 

28.                               The Executive’s Consultation with Independent
Legal Counsel

 

The Executive acknowledges and warrants that he has read and fully understands
the terms and conditions set forth herein, that he has had time to reflect on
and consider the benefits and consequences of entering into this Agreement, that
he has had a fair opportunity to review and discuss this Agreement with an
attorney before signing it, and that he is entering into this Agreement freely
and voluntarily.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

Company:

 

 

 

/s/ C. Adam Procell

 

By: C. Adam Procell

 

Title: President and Chief Executive Officer

 

 

Executive:

 

 

 

/s/ Bruce D. Torkelson

 

Bruce D. Torkelson

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

Prior Inventions

 

Torkelson Auto Housing Index (the “Index”) — The Index was developed and
prepared by Executive based on housing industry and economic research conducted
by Executive over a 10-year period before the Commencement Date. Executive
received from his previous employer an assignment of rights to the Index and
reserves the right to publish it in the future.

 

19

--------------------------------------------------------------------------------